Citation Nr: 1428603	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a bilateral foot disability, other than bilateral pes planus, to include right foot strain with degenerative joint disease, mild hallux deformities of the great toes, and plantar fasciitis manifested by heel pain (a bilateral foot disability other than pes planus). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1989 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and a low back disability for additional development.  In a January 2013 decision (pursuant to an August 2012 Court Order granting a Joint Motion for Remand), the Board remanded the issue of entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, right foot strain with degenerative joint disease, mild hallux deformities of the great toes, and plantar fasciitis, to afford the Veteran a VA orthopedic examination.  In a September 2013 decision, the Board separated the bilateral foot disability issue into bilateral pes planus, and the bilateral foot issue as stated in the title page of this decision.  In the same decision, the Board denied service connection for bilateral pes planus and remanded the bilateral foot issue on appeal.   The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further discussions regarding the AOJ's compliance with the September 2013 Board remand are included in both the Duties to Notify and Assist and Remand sections below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current left ear hearing loss disability but does not have a right ear hearing loss disability for VA purposes.

2.  The Veteran was exposed to acoustic trauma during service.

3.  Symptoms of left ear hearing loss have been continuous since service separation. 

4.  The Veteran's left ear hearing loss is related to his active service.

5.  The Veteran's low back disability did not have its onset during active service, nor is it otherwise related to service.

6.  The Veteran did not have chronic symptoms related to the low back disability in service, nor did he have continuous symptoms related to this disability since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in February 2008, May 2008, and September 2009, prior to the initial adjudication of the claims on appeal.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, and post-service treatment records, as well as the Veteran's own statements in support of his claims.  Therefore, VA's duty to further assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  With respect to the claim for service connection hearing loss, as explained below, while the Board has found that the December 2009 and November 2013 VA audiological opinions are inadequate, the audiometric measurements are adequate for purposes of deciding the issue of service connection for bilateral hearing loss.  With regard to the claim for a low back disability, the Board has found that the April 2012 VA opinion is inadequate;  the Board has reviewed the December 2013 VA addendum report, and finds that it is adequate for the purpose of deciding the issue of service connection for a low back disability.  The examination report contains all the findings needed to evaluate the claims for service connection for a low back disability, including the Veteran's history and a rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Sensorineural hearing loss and arthritis of the lumbar spine are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303(b) apply to the claims for service connection for bilateral hearing loss and a low back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and senorineural hearing loss or arthritis of the lumbar spine become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to acoustic trauma during active service.  Specifically, he stated that being in flight operations and as a combat medic during service, he was exposed to noise from aircrafts and weapons fire.

For purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran contends that he has bilateral hearing loss disability that is related to acoustic trauma during active service.  With respect to the right ear, the Board finds that the weight of the evidence demonstrates the Veteran has not met the threshold criteria for establishing a current hearing loss "disability" for VA purposes in accordance with 38 C.F.R. § 3.385.

At the December 2009 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
35
LEFT
10
15
20
30
40
 
Speech audiometry revealed speech recognition ability of 100 percent bilaterally. 

At the November 2013 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
15
15
25
25
25
 
Speech audiometry revealed speech recognition ability of 96 percent bilaterally. 

With respect to the right ear, pure tone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies and speech recognition scores were not less than 94 percent at any point during the appeal period.  Therefore, the Veteran does not have impaired hearing of the right ear for VA purposes; as such, the Board finds that the Veteran does not have a current hearing loss disability in the right ear.  See 38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently diagnosed right ear hearing loss disability under 38 C.F.R. § 3.385, service connection for right ear hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §3.102.

With respect to the left ear, the December 2009 VA audiological examination showed a pure tone threshold of 40 decibels at the 4000 Hertz frequency.  The Board acknowledges that the most recent audiogram of record, conducted at the November 2013 VA examination, does not demonstrate a hearing loss disability in the left ear as defined by VA regulations.  However, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, resolving reasonable doubt in favor of the Veteran, based on the December 2009 VA audiological examination, the Board finds that the Veteran has a current left ear hearing loss disability under the criteria of 38 C.F.R. § 3.385.  

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was an aviations operations specialist, and that he received a sharpshooter qualification badge.  Moreover, an October 1989 in-service audiogram notes that the Veteran was routinely exposed to hazardous noise.  Thus, the Board finds his contentions regarding military noise exposure from aircrafts and weapons fire to be credible.  Accordingly, in light of the Veteran's competent and credible descriptions of the in-service duties, in-service noise exposure, his report of continuous hearing loss symptoms since service separation, and his wife's report regarding the Veteran's hearing difficulties, and resolving any reasonable doubt in his favor, the Board finds that the Veteran has experienced continuous hearing loss symptoms since service separation.

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's left ear hearing loss is related to active service.  The Veteran was afforded a VA examination in December 2009, which the Board previously found inadequate because there was no rationale for the negative nexus opinion.  The Veteran was afforded another VA examination in November 2013 in which the VA examiner opined that the present hearing loss is less likely than not a result of or caused by military noise exposure.  In reaching this opinion, the VA examiner indicated that there were no significant threshold shifts observed while in service and hearing remained within the range of normal bilaterally.  However, in another section of the examination report, the VA examiner indicated that the Veteran may have a significant change in hearing threshold in service, but it does not meet the criteria to be considered a disability for VA purposes.  Given the internal inconsistency in the November 2013 VA examination report, the Board finds that it is inadequate and, therefore, of no probative value.  

In a May 2010 statement, received in June 2010, the Veteran indicated that a VA otolaryngologist stated that his hearing loss is due to service.  While the AOJ complied with the September 2013 Board remand directives that requested VA treatment records prior to March 2010, the VA otolaryngologist was not among the VA treatment records.  However, the Board finds that the Veteran is competent to describe the statement given by the VA otolaryngologist and credible as to such assertion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In light of the Veteran's competent statements regarding in-service exposure to acoustic trauma and hearing loss symptoms and the continuous hearing loss symptoms since service separation, and the Veteran's credible statements relating to the positive nexus opinion by a VA otolaryngologist, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Walker, 708 F.3d 1331.

Service Connection for a Low Back Disability

The Veteran contends that service connection is warranted because the current low back disability is related to an in-service back strain.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish that the Veteran's low back disability is related to service.

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine and with a lumbar herniated disc.  See August 2008 and April 2012 VA examination reports.  Therefore, the Board finds that the Veteran has a current low back disability.  With respect to the in-service incurrence, service treatment records show that the Veteran sustained a lumbar spine muscle strain in August 1989 with lower back pain for two months.  However, the concurrent exam was negative for findings related to a disc condition or a degenerative condition of the spine and no radicular complaints, neurological changes, numbness, tingling, bowel or bladder changes, or radiation of pain.  See December 2013 VA spine examination addendum report.  A July 1990 report of medical examination, conducted upon the Veteran prior to discharge from active service, noted the lumbar spine strain; however, in a concurrent report of medical history, the Veteran denied having any recurrent back pain while noting other symptoms such as chronic cough and a head injury.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that while the Veteran had an in-service lumbar spine strain, there were no chronic symptoms related to a low back disability in service.
  
The Veteran has asserted that he has had back pain since the in-service lumbar spine strain.  See December 2011 informal hearing presentation.  However, as explained above, in a July 1990 report of medical history, which was completed by the Veteran immediately prior to discharge from service, the Veteran denied having recurrent back pain.  This contradicts the Veteran's claim that he has had back pain since the in-service lumbar spine strain.  Moreover, another factor that weighs against the Veteran's statement that he has back pain since service is that the first medical documentation of treatment of the back disability is in a May 2008 Irving Health & Medical Center report, which is more than 17 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  This report showed that the Veteran reported that he sustained an injury to his lumbar spine and that he had persistent problems related to this condition; however, the report shows that the Veteran did not indicate that the lumbar spine injury was sustained during active service.  The report also noted that the Veteran reported history of undergoing multiple rigorous military exercises, but did not indicate that his back pain had continued since discharge from service.  Accordingly, the weight of the lay and medical evidence of record is against a finding that the Veteran had continuous symptoms of a low back disability since service.

In order to establish service connection on a presumptive basis, arthritis of the lumbar spine had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  Under Diagnostic Code (DC) 5003, in the absence of limitation of motion, a 10 percent rating is awarded for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. § 3.71a (2013).  The record does not show X-ray evidence of lumbar spine arthritis or limitation of motion of the lumbar spine within one year of separation from service.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that arthritis of the lumbar spine did not manifest to a compensable degree in service or within one year of service separation. 

The Veteran was afforded a VA examination in August 2008, which the Board previously found inadequate.  The Veteran was afforded another VA examination in April 2012, which concluded that the back disability is less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, in a September 2013 decision, the Board found that the rationale for the April 2012 opinion was internally inconsistent; the Board remanded the low back issue and requested that the VA examiner provide an addendum opinion with respect to the etiology of the back condition and, if the examiner provided a negative nexus opinion, explain why the Veteran's assertions of symptomatology since service are unrelated to any current diagnosis.  

In a December 2013 addendum opinion, the VA examiner concluded that the current back condition is less likely as not related to the acute complaints of low back pain noted in service and less likely than not related to military service.  The VA examiner further indicated that addressing the Veteran's assertions of continuous symptoms since service would require speculation on the part of the examiner.  However, this does not render the VA examiner's opinion inadequate because the VA examiner then explained that the evidence of record does not give credence to the assertions of continuous symptoms of a back disability since service, which is consistent with the Board's finding that the Veteran's reports of continuous symptoms since service are not credible.  The VA examiner further explained that the in-service injury was muscular in nature and there was no indication of a disc condition service.  The Board finds that the December 2013 VA addendum opinion is probative with respect to service connection for a lumbar spine disability, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the December 2013 VA addendum opinion provides competent, credible, and probative evidence which shows that the currently-diagnosed low back disability is not etiologically related to service. 
 
Insomuch as the Veteran asserts that the low back disability is directly related to service, the Board finds that the Veteran is not competent to relate the current low back disability to active service.  While the Veteran is competent to describe an in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as the claimed low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed low back disability was not incurred in service nor is it otherwise related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a low back disability is not warranted.

	
ORDER

Service connection for left ear hearing loss is granted and service connection for right ear hearing loss is denied.

Service connection for a low back disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claim for service connection for a bilateral foot disability other than pes planus.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall at 271.  Failure of the Board to ensure compliance with the remand instructions constitutes error and warrants the vacation of a subsequent Board decision. 

In connection with the issue of service connection for a bilateral foot disability other than pes planus, the Veteran was afforded a VA examination in April 2013, which concluded that the bilateral foot disability is less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, in a September 2013 decision, the Board found that the April 2013 opinion was inadequate; the Board remanded the bilateral foot issue and requested that the VA examiner provide an addendum opinion with respect to the etiology of the bilateral foot disability other than pes planus and, if the examiner provided a negative nexus opinion, explain why the Veteran's assertions of symptomatology since service, specifically heel pain, are unrelated to any current diagnosis. 

In a December 2013 addendum opinion, the examiner concluded that the current bilateral foot condition is less likely as not related to military service.  The VA examiner further indicated that he would have to use speculation in regards to addressing the Veteran's complaints and origins.  The VA examiner then explained that the medical evidence does not give credence to the complaints of an in-service foot condition as evidenced by the lack of medical evidence of a chronic foot condition in service, a negative response at separation in regards to foot pain/problems, and a negative exam at discharge.  However, the VA examiner did not indicate why he would have to use speculation in regards to addressing the Veteran's assertions of symptomatology since service, specifically heel pain.  Accordingly, the Board finds that the December 2013 addendum opinion as it relates to the etiology of the bilateral foot condition did not comply with the September 2013 Board remand and is inadequate; another addendum VA medical opinion is necessary to assist the Board in determining the Veteran's bilateral foot disability.  Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion with respect to the nature and etiology of the bilateral foot disability by a VA examiner other than the VA examiner who conducted the April 2013 VA examination and provided the December 2013 addendum opinion.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).  If the examiner finds that another physical examination of the Veteran is required, one should be scheduled.

The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the bilateral foot disability, other than pes planus, began during service or is otherwise etiologically related to an incident during service. 

The examiner should provide a detailed rationale for all opinions given with reference to the evidence of record.

If the examiner finds that any current bilateral foot disability, other than pes planus, is unrelated to service, the examiner must explain why the Veteran's assertions of symptomatology since service, especially heel pain, are unrelated to any current diagnosis. 

If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.
  
2. After completing the above, and any other development deemed necessary, the claim for service connection for a bilateral foot disability, other than pes planus, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


